UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

FRANCINE J. GEORGE,

                                  Plaintiff,
         -v-                                        5:18-CV-1138
                                                   (DNH/ATB)


PROGRESSIVE INSURANCE AGENCY, INC.;
ATTORNEY NEIL GINGOLD; ATTORNEY
JOHN DOE 1; JOHN DOE 2; and JOHN DOE 3,

                                  Defendants.

--------------------------------

APPEARANCES:

FRANCINE J. GEORGE
Plaintiff pro se
268P Martins Lane
Nedrow, NY 13120

DAVID N. HURD
United States District Judge


                                  DECISION and ORDER

         Pro se plaintiff Francine J. George brought this civil action against Progressive

Insurance Agency, Inc., two attorneys, and two additional John Does. On September 28,

2018, the Honorable Andrew T. Baxter, United States Magistrate Judge, advised by Report-

Recommendation that plaintiff's complaint be dismissed without prejudice. No objections to

the Report-Recommendation have been filed.

         Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.
§ 636(b)(1).

          Therefore, it is

          ORDERED that

          1. Plaintiff's complaint is DISMISSED WITHOUT PREJUDICE;

          2. Plaintiff is provided an opportunity to amend the complaint within forty-five (45)

days of the date of this Decision and Order to correct the deficiencies identified in the Report-

Recommendation;

          3. If plaintiff timely files an amended complaint within forty-five (45) days of the

date of this Decision and Order, the file be forwarded to United States Magistrate Judge

Andrew T. Baxter for further review; and

          4. If plaintiff fails to file an amended complaint within forty-five (45) days of the date

of this Decision and Order, the complaint be dismissed in its entirety without further order.

          IT IS SO ORDERED.




Dated: October 21, 2019
       Utica, New York.




                                                -2-
